DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 07/20/2022.
Response to arguments
Claims 1 and 11 have been amended. Claims 10, 16, 17-20 and 21 are cancelled. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-9, 11-15, 22-24 and 25 are allowed. 
Allowable Subject Matter
Claims 1-9, 11-15, 22-24 and 25 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Li et al. (U.S 2019/0230706) and VIVO. "Potential solutions and techniques for NR unlicensed spectrum" 3GPP TSG RAN WG1 Meeting #92, R1-1801557.
Li, discloses method a downlink transmission based on the LBT operation performed over each of the frequency units. R1-1801557, discloses an LBT method for a sub-band width BWP or a dedicated BWP o fan NR unlicensed spectrum, a UE and a gNB, and specifically discloses the following content and figure 4 shows an LBT method for a dedicated BWP of an NR unlicensed spectrum, involving: UE being connected to a Pcell by means of an activated BWP in a licensed spectrum; the activated BWP in the unlicensed spectrum depending on the channel sensing result and a gNB performing LBT on all configured BWPs in the unlicensed spectrum, and when idle BWPs are detected, the gNB selecting an idle BWP as the activated BW in the unlicensed spectrum; if different from the previously activated BWP , notifying the UE by means of the activated BWP in the unlicensed spectrum, and switching to the activated BWP in the unlicensed spectrum; and all idle sub-bandwidths being able to be transmission bandwidth resource.
However, none of Li, R1-1801557 and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to wherein a manner of performing the listen before talk (LBT) processing on the at least one bandwidth unit resource, and selecting, according to the result of the LBT processing, the at least one bandwidth unit resource of the bandwidth unit resources on which the results of the LBT processing are successful as the transmission bandwidth resource comprises any one of following four manners: manner one: determining a number N of bandwidth unit resources participating in the LBT processing according to an requirement of the terminal for a bandwidth, wherein N is an integer larger than or equal to 1, and a sum of bandwidth values of the N bandwidth unit resources is equal to a bandwidth value of the transmission bandwidth resource; performing the LBT processing on each bandwidth unit resource of the N bandwidth unit resources; in a case where results of the LBT processing on the N bandwidth unit resources are successful, jointly taking the N bandwidth unit resources as the transmission bandwidth resource; manner two: determining a number M of candidate bandwidth resources according to the requirement of the terminal for the bandwidth, wherein a bandwidth value of each candidate bandwidth resource of the M candidate bandwidth resources is equal to the bandwidth value of the transmission bandwidth resource, and the each bandwidth unit resource of the M candidate bandwidth resources comprises at least one bandwidth unit resource, and M is an integer larger than 1; performing the LBT processing on each bandwidth unit resource of the M candidate bandwidth resources; and selecting one candidate bandwidth resource as the transmission bandwidth resource from candidate bandwidth resources on which results of the LBT processing are successful in the all contained bandwidth unit resources; manner three: performing the LBT processing on at least one continuous bandwidth unit resource in turn in a frequency band, and in a case where a result of the LBT processing on a previous bandwidth unit resource is successful, continuing to perform the LBT processing on a next bandwidth unit resource until a result of the LBT processing on a certain bandwidth unit resource is failure; jointly taking all bandwidth unit resources on which results of the LBT processing are successful as the transmission bandwidth resource; manner four: performing the LBT processing on a number K of bandwidth unit resources, wherein K is an integer greater than 1; and jointly selecting all bandwidth unit resources on which the results of the LBT processing are successful in the K bandwidth unit resources as the transmission bandwidth resource as recited in the context of claims 1, and 11. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-10, 12-15 and 22-25 depend from claims 1 and 11 are allowed since they depend from allowable claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
07/29/2022